MEMORANDUM OPINION
                                           No. 04-11-00223-CR

                                         Matthew R. SANDERS,
                                               Appellant

                                                     v.

                                          The STATE of Texas,
                                                Appellee

                      From the 379th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2010CR7914
                               Honorable Ron Rangel, Judge Presiding

PER CURIAM

Sitting:           Catherine Stone, Chief Justice
                   Karen Angelini, Justice
                   Sandee Bryan Marion, Justice

Delivered and Filed: May 18, 2011

DISMISSED

           The trial court’s certification in this appeal states that the case is a “plea-bargain case, and

the defendant has NO right of appeal.” Rule 25.2(d) of the Texas Rules of Appellate Procedure

provides, “[t]he appeal must be dismissed if a certification that shows the defendant has a right

of appeal has not been made part of the record under these rules.” TEX. R. APP. P. 25.2(d). On

April 12, 2011, we ordered that this appeal would be dismissed pursuant to Rule 25.2(d) unless

appellant filed an amended trial court certification showing that he had the right of appeal by
                                                                                    04-11-00223-CR


May 2, 2011. See TEX. R. APP. P. 25.2(d); 37.1; see also Daniels v. State, 110 S.W.3d 174, 177

(Tex. App.—San Antonio 2003, no pet.). No such amended trial court certification has been

filed. Therefore, Rule 25.2(d) requires this court to dismiss this appeal. Accordingly, this appeal

is dismissed.

                                                     PER CURIAM

DO NOT PUBLISH




                                               -2-